Citation Nr: 0021159	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  98-14 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to secondary service connection for residuals of 
a left hip fracture.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945. This case comes to the Board of Veterans' 
Appeals (Board) from September 1997 RO decision which denied 
a claim for secondary service connection for residuals of a 
left hip fracture, alleged to be due to service-connected 
residuals of fracture of the left tibia and fibula.  The 
veteran was scheduled for personal hearings at the RO in 
November 1998 and November 1999, but such hearings were 
canceled at his request.  A personal hearing before a member 
of the Board was scheduled in July 2000, but the veteran 
failed to report.  


REMAND

The veteran claims that his service-connected left leg 
disability (residuals of fracture of the tibia and fibula, 
which affect the ankle) caused him to fall and fracture his 
left hip on March 16, 1997.  He reportedly was taken to 
Medical College of Virginia (MCV) Hospital immediately after 
the March 16, 1997 injury, and on March 17, 1997 he was 
transferred to the VA Medical Center (VAMC) for further 
treatment.  Medical records from MCV Hospital are not on 
file, and such records may contain relevant information on 
the cause of the fall and left hip fracture.  History given 
and findings made immediately after an accident often are 
more probative than later recited history and findings.  The 
first medical evidence currently on file, following the left 
hip fracture, is a summary of the veteran's VAMC admission 
which began March 17, 1997.

The RO apparently recognized that MCV Hospital records from 
March 16-17, 1997 might shed light on the cause of the left 
hip fracture.  An August 1997 RO deferred rating decision 
mentions that records of such treatment should be obtained; 
the next day the RO sent the veteran a form for releasing 
medical records; and later that month the veteran returned 
the form and noted he had been treated at MCV Hospital.  The 
RO apparently thereafter made no attempt to obtain the MCV 
Hospital records.  In the judgment of the Board, the RO 
should try to secure such records to assist the veteran in 
completing his application for benefits.  38 U.S.C.A. 
§ 5103(a) (West 1991); Robinette v. Brown, 8 Vet.App. 69 
(1995).  Any additional VAMC records, dated shortly after 
transfer from MCV Hospital, may be relevant as to the cause 
of the left hip fracture, and such should also be obtained.  
Bell v. Derwinski, 2 Vet.App. 611 (1992).

In view of the foregoing, the case is remanded for the 
following action: 

1.  After obtaining any necessary new 
release-of-information form, the RO 
should contact MCV Hospital and obtain 
complete records of the veteran's 
treatment for a left hip fracture during 
March 16-17, 1997.  The records obtained 
should not only include the hospital 
summary, but also the initial patient 
history and examination, progress notes, 
etc.  If the RO itself is unable to 
obtain the records, the veteran and his 
representative should be notified and 
given on opportunity to submit the 
records.

2.  The RO should obtain copies of the 
initial patient history and examination, 
and subsequent progress notes, from the 
VAMC admission which began on March 17, 
1997.

3.  Thereafter, the RO should review the 
claim for secondary service connection 
for residuals of a left hip fracture.  If 
the claim is denied, the veteran and his 





representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).





